Title: To Thomas Jefferson from Jonathan Nesbitt, 18 February 1789
From: Nesbitt, Jonathan
To: Jefferson, Thomas



Dear Sir
Paris Febry. 18th. 1789

I have the pleasure to inform you that after a good deal of trouble, I obtain’d a sauf Conduit yesterday evening about nine or ten oClock. Mr. de Villedeuil behaved on this occasion with the greatest Politeness. His situation I believe was a little embarrassing as the arrest preceded the Sauf Conduit, and was not therefore easily laid aside. However I insisted on my Character as a Publick Messenger, which he seem’d to think ought to have been a sufficient Protection, and the sauf Conduit having been neglected, perhaps by his secretary, was probably one cause of my obtaining it so readily yesterday. I hope to have the honor of seeing you tomorrow or next day when I shall communicate to you every Particular. In the mean time I remain with great respect Dr. Sir Your much Obliged & most hble Servt.,

Jonatn: Nesbitt

